MEMORANDUM **
Jorge Contreras-Cortez appeals from the district court’s judgment and 52-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), as enhanced by (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Contreras-Cortez has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Contreras-Cortez has not filed a pro se supplemental brief, and the government has not filed an answering brief.
Our independent review of the record pursuant to Benson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.